OFFICE OF THE ATTORNEY       GENERAL       OF TEXAS
                               AUSTIN
-0aM1m
--

    sonorable Wllllam J. Lawson
    ?*~rettuy of Ztate
    huetin, Texas

    httention:   Hr. Yill NM   Rlohrrdaon
                                                      A




                                                  sting an oplaion
                                                  stlon reads 8~8




                                        stion w011grantietla
                                         08~ olaues       providlqg



                                     r0mied   under       ibti0i6
                                  non'8 Sayles' ~Terre Oltil
                                  8 purpon or ocmduotlng
                                  8 etorage a? produot8

                              has now submitted an applloa-
                              e for an amenhent   atwndlng it8
                        IS Andy stating that ita purposs 1s
                        ision 80 or Artlolo 1902 Seotionr
         (d) and (01. The oorporatlon is doin a were-
         house business end wl.shes to do a trannportatlon
         bueineae in conneotlorvwlth Its warehouse business.
         This Department was of the opinion that the amend-
         ment would change the purpofB9 0r the oorparatlon
         from On6 6uMi~iLlt0n     to another aubdlvis%on Of
poporable William    3. Lawson, Psge 2



     Artlole 1302 and dsolined to approve tha amendmeat,
     as a ololetion of the last aentenee of Artisle lJll+.
          *Attorneys for thv aorporation  eontend tha.t
     this 1s not (I change of the original puxpose, but
     an adoption of bddltional powers granted by "rub-
     dfrluion 80.

          'Q:ewould apptsolats an aplnlon from your Da-
     pwtsmnt  as to whether an amsntlmsnt ohaxqgla the
     purpose of the corporation frim that nsntlonad above
     to that set out in "eotlons (a) and (0) of SWmIlrl-
     slon 80 of Artia1e 1302 may tm spgrotoa    by   this
     Departmnt.W

          Artiale 1121 of Vernon*6 Saylea* Texas Civil Ctat-
o$eo of 191k reeds in pert as tallousz

          "I0* + 28. The cvnstrustlon or puroha8e and
     nraintenanae or x03.116,gins, ootton ocmpre66a6,
     win   elevators, uharma,    and publio warahousas
     fir tho storage or produots SE& ofmsmdltf6e. and
     the purehasa, sale rnd storage or produots ad
     eesmodlties by grain elevator and pub110 rsn-
     hous+ cogpanics, end the laan of smag br auoh
     ~#sratti or pub110 uara&+m6e oawpanlas.    + + .a

             Ssotlon 28 or Artlale 112l as oimtalnsd in Vermm*~
~ox$om~~ll     and Crltinal Stetutes, 1922 stlpplsment, rewls 86


           "28. The oonatruotlen or purehaae and main-
     telmloe Of mills, &x4, a~ott~onqJQp2186.6, grain
     awi~ff,     orhil~~6, aad prtbliq r~rcih0~806 ror the
     stor6ge or produats and eennedlities, and the pur-
     obese, sale and storage 0r produsts and oosmoditles
     by grain elevator and publIar warehouse bmapsnies,
     and the loan of money Of saoh elatator and publlo
     rsrahonse  oonpanlesl, and to eot as general acmsar-
     ala1 brokers and as (oustom brokers in the Ikited
     Statse and r0wgn    oounttlea.    (huts 1920, 96th
     hi; 3rd C.3., ch. 17     330. 1,  ammdlng   Artlola
          , ?%a. 28, R.C.S.I b
             "That all eorgoratlons heretorim   oxganlsad
     under seld 3aotlon 28, krtfsle 13.21, of the Revisad
     civil Ftatutas or ths State or Texas be and thay
         ara hereby vestad with tha addltioaal ptmar pro-.
         tldad b$ this Aot. (cots 1920, 36th Leg., 3rd
         U.S., Ch. 17, 9eo. 2)"
               ~ubd%tlsloa 80 or Art2cl.e 1302, v49r2ien*6 dnntma0d
civil     sfhtutea,  rsada as rolgms:

              *so. To do bus:.neas In any state or rarelSp
         uoustry; (a) the e6tabli6hiuant of land oampsrii~
         to buy, own, sail a&d oonrey zeal entote and nlm-
        .Mti,  am? eR@~go in @ifd.Rg, a(CliUUltUMl md StOak
         ralalng.

              *(b)   Do a general buainesa               in marahaadlsa
         (md MllUfMtUPSS.

                  *(a) The a~.rpqai6ltlon,
                                       sonatlw6loE, wila-
         tmama,   oparetlon asd oreisg af power and Xllwa-
         inattng planta, end ayatiams of every ohaiaahr.

              *.(dj %!hO eOqU%SitfOa, aQCi&rWttiOa, M&U-
         tensa.* operation and owning of urban Snd etbet
         Uses '&railway     and all other kinds or truuporta-
         urn  s&h. g-esbiw.

                  *(8)     Tit+   imprOVM.Zit   01   h6rbWS   ti   riW@rS,
        “aa    tk  iaqula$4doa, wmitmetian,     oqerah$p and
         opnti@n     of U6M16, lxrl@aloa UePk, whamp           aa&
         masahauaa8, and .sUi klnds 0s msohlnar~, ?io~Ls and
         6mterlal6   ii666 for all the pnrpowa8 snuaemm4a ls
         Wile aubdtriWn.        wny oorpo?mtfan orgflniaea    here-
         under shall 0lil.yowa suoh real as8ak Sa tkla stat6
         66~3my   ba neoessary for its of?loa. Every       ahartar
         gnnkd     hanundar whiah may laolude suma purpo666
         than axe ocmtalnad in,anf Oats paragraph or this
         6tiMlrlaloa, a aoperate fraoohisa fee or tax shall
        384 paid to this atata r0r the additlanal. pupows
         tof whlah SU&     OoFpOr6tlQn i6 02'#Bli~6&"

                  Them     16 8tatutwy
                             plW161OX3 ?Sr the aaUadmatkt ai
the     o&m-tar     t@th    where    the in~oxporatioa
                                         is untierthe getMra1
law &d  uhem the eorporaticm has bean oxeakd   by Sp60&61
lt at tha Laglslatwe.    mtialo Ul4, Vernon*a Annatatad
0fVi-lRtatates, pmmldesr

              *Any private aorporatlon or&eniz*8 er ia-
         cwporated ror any wrpase maatlanad la thla
mreble          'iFllllaa
                       J. LII~~OLI,
                                 Page 4


    title, kar amend 01~ohangs lta oharter or a@$ of
    inoorporatlon by IlUng, authenbloated In the sake
    Ammer as the ozlglnsl charter, auah amndmtm
    or ohanges with the Seoretary of Ctate. A QOT-
    pamtion crertsd by a ~peolel set of the Legis-
    lature shall ala0 file with said oftloer Its orl-
    &ml   oharter and suoh ewndmant thereto or abaAgeA
    thsmin, Ii aw, as hare been made by spealal aof
     OS the I.eglslatttre~
                        end the some shall       be reeopdad
     by   the    Seoretarp of State, followed by tha pre-
    posed amendmnt or oJmnge6     there@.   Zuoh tmend-
    ments or chengee shall take aitaot end be LA tome
    Smm the date of tha tillag themof.       !Fhe aertlfl-
    eat0 0s the Seoretsrp or State ahal be widenoe
    QS such flllog; No amendment     or oha~ge rlohtfre
    ,of the oonstltutlon or laws of thls State or enl
    prevlalon or this tltla or whloh no ohanprs the
    original   purpose of suah sorporatioa  es to prevent
    tha  6SeOU%i0n   thsF0Of, 6hali be Or a~ sOrCrr 02
    l?Ssst.”

          Undertb5 pmeant charter or ths Texarr Stan*
aompaay, msld mmpany, Is Incrorporetetl*For the purpose oi
           publio narebouass tar the storage of produetA
ootrlluot,tiag
and eomamdities~.   saotlon (a) et %dalrlaloA    so, drO$~e
l)O2, Qer~oA'a AMotated Clrll StatAtee, authorlAeA ram-
paaies inoorporated theraunber to aoqtira, oon8truot.    uin-
t&k, aparete and own urban SBd othec 11-8 a? railay and
all other klnde of transportation aad ommu~lea~bon.      Boa-
tlon (e) of eeld ~ubAlv%olon80 authorlee     omqmnlee in-
oorpwated  under said Subdirlrlon and aeotion to lnprwe
karktrs and rivers and aoqtire, aonehrutrt, om am!? operete
eraalA, irrigation mark, whams    and wambouae8,    and all
kiAdl er lpaohlnarp, tools UAd niaterialm used r0r all the
purpcmm enmeraksd        in the attMltia$on.
          You18 t&w proposed amendment so ahengr the ori-
ed&pypoas      Or tha oorporatioA as to preven$ the sxwutlon
          ":ethirik it uauld. Under the arlgln81 oherter the
eorporatlon ie inaerporated  ror   the purpose of conducting
publlo warehouses ror the atoraga of produats amI aDmmditles
-I.    Et would 8eeA apparent that a pemicsn sAbsaribf.Aglto
the oapitsl stook in the mrporaClOp     baring, a8 Ite puPpose
the oonduatlng of publio warchouaes for the atorage ot pro-
dust0 and 0cawroaltia8 weda  not 0onteAplate tbsrt mob aer-
paration would aoqulmm, eonatruot, Aaaaintaln,opsrete and
woreble   ~llllem J. Xmwaax, Pegs 5


~~urban   end ether lines Ol'relluay sud all other kinds
0f transport&ion  @nU 0oBtrmnlbatlon,Or l~prove harbor8
qnd rirero, end esquire, ooastruot, onn tmd operate oanalm,
etg. ,aseat Portb in Teation (8) of Subdirfaion 80, supre.
*a proposed nztenUwnt being a tundemental rnd nst0r101
&mge   In the purpose of the oorporatlon it should AOt
                             page 664; P~etchsr~sCyolopedla
~&SE::        X~-pi;*iso,.




                                      LildhfeuL
                                            Ardell Willlen
                                                  AmlstaAt